Citation Nr: 1712114	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  15 21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right upper extremity peripheral neuropathy.

2.  Entitlement to service connection for left upper extremity peripheral neuropathy.

3.  Entitlement to service connection for right lower extremity peripheral neuropathy.

4.  Entitlement to service connection for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900 (c) (2016). ("advanced age" is defined as 75 or more years of age).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for peripheral neuropathy of all of his extremities due to exposure to herbicides while in service.  He reports that during service he was a member of the staff and faculty of the Chemical Corps School at Fort McClellan, Alabama.  He stated that he had to prepare a simulated radioactive contaminated field over large areas of ground so that training exercises could be performed.  This required the removal of vast areas of ground herbal cover to prepare the radioactive fields.  He asserts that this work required using herbicides to clear the over growth of the area.  He maintains that the Chemical Corps maintained the most powerful herbicides available, including Agent Orange, which he was required to use.  He went on to state that at that time it was considered safe and he handled the herbicides without any special protection.  He stated that it was well after the Korean War period that its true nature was discovered. 

The Board notes that attempts to obtain the Veteran's service medical records and service personnel records were for the most part unsuccessful and the records are assumed to have been destroyed by a fire at the National Personnel Records Center (NPRC) in 1973.  The Board further notes that the duty to assist obligations of VA are heightened when the service medical records have been destroyed in the 1973 NPRC fire, as is the case here.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  See Moore v. Derwinski, 1 Vet. App. 401 (1991) (duty to assist is particularly great in light of the unavailability of service medical records).

The AOJ made a request through the Defense Personnel Records Information Retrieval System (DPRIS) regarding whether chemical herbicides were used at Fort McClellan, Alabama during the period June 1, 1956 to July 31, 1956.  However, the Veteran was in service from December 1954 to December 1956.  The Veteran's claims must be remanded to the AOJ to check DPRIS for the Veteran's entire period of service. 

In his June 2015 substantive appeal the Veteran discusses use of radioactive Cobalt 60.  It is unclear from the Veteran's comments in this document whether the Veteran is also asserting that his peripheral neuropathy of the extremities is related to radiation exposure.  Such should be verified.  

The Veteran's updated private and VA treatment records should be obtained and associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's updated VA treatment records.

2.  Contact the Veteran and request the names, addresses and dates of treatment of all private medical providers who provided treatment for his claimed disabilities.  Then, obtain any authorization necessary for the release of such documents and obtain all available reports of treatment.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Contact the Veteran and ask him whether he is claiming that he has peripheral neuropathy of the extremities due to exposure to ionizing radiation and, if so, take appropriate action.  

4.  Contact the DPRIS and request verification of whether the Veteran was exposed to herbicides at Fort McClellan, Alabama from December 1954 to December 1956.  

5.  Finally, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, furnish the Veteran with a supplemental statement of the case and provide him with an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




